Citation Nr: 1629461	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  09-07 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a benign prostatic hypertrophy, claimed as a prostate condition.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & his wife



ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is included in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claim.  The Veteran maintains that he suffers from PTSD, a prostate condition and sleep apnea that are related to service.

The Veteran testified at his April 2016 Board hearing.  At the hearing, the Veteran presented more than 200 pages of treatment records that he indicated were from the Columbus Vet Center.  On remand, the Veteran and his representative should be notified that the submission was not included in the record and given the opportunity to submit the evidence again.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran and his representative that additional evidence submitted at the April 2016 hearing, approximately 200 pages of treatment records from the Vet Center in Columbus, Ohio, has not been associated with the eFolder and they may submit the evidence again.

2.  Obtain and associate with the claims file all outstanding VA and private treatment records, including any records from the Vet Center in Columbus, Ohio, and document all such attempts in the Veteran's claims file.

3.  Thereafter, perform any additional development indicated by any additional evidence received.

4.  Thereafter, readjudicate the claims on appeal in light of all the evidence of record.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




